FILED
                            NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30121

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00098-RHW

  v.
                                                 MEMORANDUM *
GARY A. GERMANY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Gary A. Germany appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of his custodial sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we dismiss.

       Because Germany has finished serving his “term of imprisonment,” he is not

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
eligible for relief under section 3582(c)(2). See 18 U.S.C. § 3582(c)(2) (allowing

the district court to reduce the “term of imprisonment” when the defendant was

sentenced based upon a sentencing range which has been subsequently lowered).

Accordingly, we agree with the government that this case is moot. See United

States v. Strong, 489 F.3d 1055, 1059 (9th Cir. 2007).

      DISMISSED.




                                         2                                   12-30121